DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/17/2022 and 8/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Notice to Applicant
Claims 1-7, 9-11 and 15-18 are presently amended. 
Claim 8 is cancelled.
Claims 1-7 and 9-20 are pending. 

Response to Amendment
Applicant's amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 8/15/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are persuasive in-part for the reasons set forth below.


Drawings
	First, Applicant argues that “Replacement drawings are submitted herewith. Therefore, Applicant respectfully requests that the Examiner withdraw the objections to the drawings” [Arguments, page 1].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that no replacement drawings appear to have been submitted. As such, the drawings remain objected to.

35 USC § 101 Rejections
	First, Applicant argues that “a judicial exception is not recited in the independent claims… the claim limitations cannot be performed via a mental process” [Arguments, page 1].
	In response, Applicant’s arguments are considered and are persuasive in-part. Examiner observes that the amendments relative to a client device and computer-readable instructions preclude the claims from reciting a mental process. 
However, Examiner respectfully maintains that the claims recite certain methods of organizing human activity. The claimed limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating a schedule for a plurality of field professionals is considered to set forth steps for managing personal behavior as well as interactions between people. As such, Examiner remains unpersuaded.

	Second, Applicant argues that “even if the claims are interpreted to fall within a judicial exception, Applicant respectfully submits that the claims recite a combination of additional elements that are integrated into a practical application” [Arguments, page 1].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that In particular, claims 1 and 16 only recite the following additional elements – 
A system comprising: a network interface; and at least one processor configurable to…; obtain input from a client device…; applying a set of computer readable instructions… stored in the at least one database [Claim 1],
obtaining input from a client device…; applying a set of computer readable instructions… stored in the at least one database [Claim 16].

Dependent Claim 9 further recites the following additional element:
…using artificial intelligence (Al) to… [Claim 9].

The system, network interface, artificial intelligence and processor are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. As such, Examiner remains unpersuaded.


35 USC § 103 Rejections
	First, Applicant argues that “the independent claims are patentable over the cited references. The dependent claims depend from one of the independent claims and are therefore patentable for at least the same reasons” [Arguments, pages 1-2].
In response, Applicant’s arguments are considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, Examiner remains unpersuaded.



Drawings
Figures 1, 7C, 8C, 35, 40A, 40B, 45 and 48 remain objected to because they are in grayscale rather than in black and white. No replacement drawings appear to have been submitted. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-7 and 9-20 are directed to statutory categories, namely a machine (claims 1-7 and 9-15), and a process (claims 16-20).

Step 2A, Prong 1: Claims 1 and 16 in part, recite the following abstract idea: 
…process a set of requests reflecting demand for on-site services, wherein the set of requests is associated with one or more task types; obtain availability data indicative of an availability of a plurality of field professionals to perform on-site services; receive skills data indicative of capabilities of each of the plurality of field professionals with respect to the one or more task types; obtain input from a client device, the input indicating a goal associated with at least one task type of the one or more task types; generate, by applying… to the goal and data stored… a scheduling weight for the at least one task type of the one or more task types; and generate a schedule including at least a first task for at least a portion of the plurality of field professionals based, at least in part, on the demand for on-site services, the availability data, the skills data, and the scheduling weight [Claim 1],
A method for scheduling tasks to field professionals, the system comprising: processing a set of requests reflecting demand for on-site services, wherein the set of requests is associated with one or more task types; obtaining availability data indicative of an availability of a plurality of field professionals to perform on-site services; obtaining skills data indicative of capabilities of each of the plurality of field professionals with respect to the one or more task types; obtaining input from a client device, the input indicating a goal associated with at least one task type of the one or more task types;
generating, by applying… to the goal and data stored… a scheduling weight for the at least one task type of one or more task types; and generating a schedule for at least a portion of the plurality of field professionals based, at least in part on the demand for on-site services, the availability data, the skills data, and the scheduling weight [Claim 16].
These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, generating a schedule for a plurality of field professionals is considered to set forth steps for managing personal behavior as well as interactions between people. 

Dependent claims 2-7 and 9-15 and 17-20 recite limitations relative to the independent claims, including, for example: 
…wherein the task types include different types of service [Claim 2],
…wherein the task types includes different types of products [Claim 3],
…wherein the at least one processor is further configurable to determine the availability data from inputs from the plurality of field professionals associated with a period time [Claim 4],
…wherein the at least one processor is further configurable to determine the availability data from personal records of the plurality of field professionals [Claim 5],
…wherein the at least one processor is further configurable to determine the skills data from personal records of the plurality of field professionals [Claim 6],
…wherein the at least one processor is further configurable to determine the skills data based on ranking associated with customers' feedback of the plurality of field professionals [Claim 7],
…determine the at least one desired scheduling weight for increasing throughput [Claim 9],
…wherein the at least one processor is further configurable to schedule tasks that do not conform with the desired scheduling weight when a daily schedule of the plurality of field professionals is not full [Claim 10],
…wherein the at least one processor is further configurable to provide, using the network interface, to a field technician information reflecting an assignment of the first task [Claim 11],
…wherein the information reflecting the assignment of the first task includes details about a customer associated with the first task [Claim 12],
…wherein the information reflecting the assignment of the first task includes description of the first task [Claim 13],
…wherein the information reflecting the assignment of the first task includes directional instructions to an identified location associated with the first task [Claim 14],
…wherein the at least one processor is further configurable to determine scheduling policies based on available resources and wherein generating the schedule is based on the scheduling policies [Claim 15],
… the method further comprising: obtaining receiving historical data associated with past demand for the task types, and wherein generating the schedule for the plurality of field professionals is further based on a prediction of demand associated with the received historical data [Claim 17],
… the method further comprising: obtaining environmental data indicative of future events that affect completion of tasks, and wherein generating the schedule for the plurality of field professionals is further based on the environmental data [Claim 18],
…wherein a first request associated with the first task is received after a second request associated with the second task [Claim 19],
…wherein the first task is associated with a first scheduling weight higher than a second scheduling weight associated with the second task [Claim 20].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 16 only recite the following additional elements – 
A system comprising: a network interface; and at least one processor configurable to…; obtain input from a client device…; applying a set of computer readable instructions… stored in the at least one database [Claim 1],
obtaining input from a client device…; applying a set of computer readable instructions… stored in the at least one database [Claim 16].

Dependent Claim 9 further recites the following additional element:
…using artificial intelligence (Al) to… [Claim 9].

The system, network interface, artificial intelligence and processor are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 

The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 16 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
Independent claims 1 and 16 only recite the following additional elements – 
A system comprising: a network interface; and at least one processor configurable to…; obtain input from a client device…; applying a set of computer readable instructions… stored in the at least one database [Claim 1],
obtaining input from a client device…; applying a set of computer readable instructions… stored in the at least one database [Claim 16].

These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Purohit et al., U.S. Publication No. 2007/0208604 [hereinafter Purohit].

Regarding claim 1, Purohit anticipates a system comprising: a network interface (Purohit, ¶ 164, FIG. 9 is a block diagram of an embodiment of a computer system 900 that may be used to implement the servers and clients used for the scheduling system. As shown in FIG. 9, system 900 includes a bus 908 that interconnects major subsystems such as one or more processors 910, a memory subsystem 912, a data storage subsystem 914, an input device interface 916, an output device interface 918, and a network interface 920);
and at least one processor configurable to: process a set of requests reflecting demand for on-site services, wherein the set of requests is associated with one or more task types (Id., ¶ 164, FIG. 9 is a block diagram of an embodiment of a computer system 900 that may be used to implement the servers and clients used for the scheduling system. As shown in FIG. 9, system 900 includes a bus 908 that interconnects major subsystems such as one or more processors 910, a memory subsystem 912, a data storage subsystem 914, an input device interface 916, an output device interface 918, and a network interface 920), (Id., ¶ 68, FIG. 3A also shows an Unplanned Activities frame 360 used to display activities in the service region that are not assigned and scheduled, in accordance with an embodiment of the invention. Frame 360 displays a "tree control" in which the highest level includes a number of folders 370 (e.g., Pending Field Engineer Activities) for different types of pending activities (discloses task types). Each pending activity folder 270 includes zero or more unplanned activities 272 categorized under that activity type);
obtain availability data indicative of an availability of a plurality of field professionals to perform on-site services (Id., ¶ 21, FIG. 1 is a diagram of a simplified view of a scheduling system 100 capable of implementing various aspects of the invention. System 100 receives information for activities 104 (e.g., for a number of customers) and is also provided with information for resources 106 (e.g., associated with a number of field service personnel or employees). Each activity 104 may specify a particular task to be performed and the location and times at which the task may be performed. Performance of an activity may require a particular skill, a particular set of tools and parts, and possibly other requirements, which are all typically specified by the activity. Each resource 106 may correspond to a particular field service personnel or employee, and may include information related to the employee's skill, time of availability, coverage area, and so on. The activities and resources may be provided to system 100 via numerous means, some of which are described below));

    PNG
    media_image1.png
    221
    575
    media_image1.png
    Greyscale


obtain skills data indicative of capabilities of the plurality of field professionals with respect to the one or more task types (Id., ¶ 28, Each employee is also associated with a number of attributes that define the skills and availability of the employee as well as other parameters associated with the employee. In an embodiment, the attributes for an employee may include (1) the skills of the employee, (2) the tools and parts available to the employee (e.g., within the employee's accessible inventory), (3) the times during which the employee may be scheduled, (4) the service region(s) covered by the employee, and possibly others. These employee attributes are described in further detail below), (Id., ¶ 67, An Apply Skill button 334c may be used to invoke an Assignment manager and refresh the Gantt chart with the details of employees returned by the Assignment manager. Employees may be restricted by matching the skills of the employees and the skills required for an activity);
obtain input from a client device, the input indicating a goal associated with at least one task type of the one or more task types (Id., ¶ 43, Table 3 lists various parameters that may be selected (i.e., configurable) for appointment booking system 112, optimizer 114, and the contract scheduler. A check mark in the ABS, Opt, or CS column indicates that this parameter may be provided to, and considered by, that module in performing the supported functions. Again, fewer, additional, and/or different parameters may also be provided, and this is within the scope of the invention. Some of these parameters are described in further detail below TABLE-US-00003 TABLE 3 ABS Opt CS User Input Parameters to Module Preferred date range for appointment Fixed time window where this activity has to be performed Flag to insert this activity with/without limited disruption), (Id., ¶ 133, A cost is then computed for the original schedule, which may correspond to the originally booked appointments, at step 716. This cost is a function of a number of variables (or parameters) and their associated values (i.e., weights). The cost function may be defined to achieve one or more goals (discloses goals) (e.g., to minimize the cost of travel, overtime, and so on), and is described in further detail below);
generate, by applying a set of computer-readable instructions to the goal and data stored in at least one database, a scheduling weight for the at least one task type of the one or more task types (Id., ¶ 133, A cost is then computed for the original schedule, which may correspond to the originally booked appointments, at step 716. This cost is a function of a number of variables (or parameters) and their associated values (i.e., weights). The cost function may be defined to achieve one or more goals (e.g., to minimize the cost of travel, overtime, and so on), and is described in further detail below), (Id., Table 7, Table depicts a plurality of scheduling weights), (Id., ¶ 33, In one aspect, schedules are created from objects stored in the database, and the schedules are stored in processed form to a local storage. The use of a fast local storage (which may be implemented as a RAM) and the storage of the schedules in processed form expedite access of information in the schedules (e.g., for displaying and scheduling)), (Id., ¶ 166, In a distributed environment, the program codes and data may be stored on a number of computer systems and used by the processors of these system). 

    PNG
    media_image2.png
    241
    523
    media_image2.png
    Greyscale

	and generate a schedule including at least a first task for at least a portion of the plurality of field professionals based, at least in part, on the demand for on-site services, the availability data, the skills data, and the scheduling  weight (Id., ¶ 134, The schedule is then rearranged based on the rules and constraints, at step 720. The schedule may be rearranged using improvement heuristics, by trial-and-error, and any other mechanism. In rearranging the activities in the schedule, the current scheduled time for each activity may be ignored, and the expected duration for the activity and the appointment window are considered), (Id., ¶ 135, In rearranging the activities in the schedule, the constraints for employees are also considered. Thus, activities are assigned to qualified employees (e.g., with the proper skills, tools, and parts). Moreover, the activities are scheduled based on the availability of the employees, which may be affected by exceptions (e.g., personal time off, companywide holidays), (Id., Fig. 3A, Figure depicts frame 330 with schedule for field employees), (Id., Table 7, Table depicts a plurality of scheduling weights).

    PNG
    media_image3.png
    682
    982
    media_image3.png
    Greyscale



Regarding claim 2, Purohit anticipates the system of claim 1…
Purohit further discloses …wherein the task types include different types of service (Purohit, Fig. 3A, Figure depicts different types of service (e.g. repair, replace, install, etc.).

Regarding claim 3, Purohit anticipates the system of claim 1…
Purohit further discloses …wherein the task types includes different types of service (Purohit, Fig. 3A, Figure depicts different types of products (e.g. cable, CD-ROM, Hard Disk, etc.).

Regarding claim 4, Purohit anticipates the system of claim 1…
Purohit further discloses …wherein the at least one processor is further configurable to determine the availability data from inputs from the plurality of field professionals associated with a period time (Purohit, ¶ 164, FIG. 9 is a block diagram of an embodiment of a computer system 900 that may be used to implement the servers and clients used for the scheduling system. As shown in FIG. 9, system 900 includes a bus 908 that interconnects major subsystems such as one or more processors 910, a memory subsystem 912, a data storage subsystem 914, an input device interface 916, an output device interface 918, and a network interface 920), (Id., ¶ 135, In rearranging the activities in the schedule, the constraints for employees are also considered. Thus, activities are assigned to qualified employees (e.g., with the proper skills, tools, and parts). Moreover, the activities are scheduled based on the availability of the employees, which may be affected by exceptions (e.g., personal time off (discloses availability inputs), companywide holidays).

Regarding claim 5, Purohit anticipates the system of claim 1…
Purohit further discloses …wherein the at least one processor is further configurable to determine the availability data from personal records of the plurality of field professionals (Purohit, ¶ 164, FIG. 9 is a block diagram of an embodiment of a computer system 900 that may be used to implement the servers and clients used for the scheduling system. As shown in FIG. 9, system 900 includes a bus 908 that interconnects major subsystems such as one or more processors 910, a memory subsystem 912, a data storage subsystem 914, an input device interface 916, an output device interface 918, and a network interface 920), (Id., ¶ 24, Each resource 106 may correspond to a particular field service personnel or employee, and may include information related to the employee's skill, time of availability, coverage area (discloses personal records), and so on. The activities and resources may be provided to system 100 via numerous means, some of which are described below).

Regarding claim 6, Purohit anticipates the system of claim 1…
Purohit further discloses …wherein the at least one processor is further configurable to determine the skills data from personal records of the plurality of field professionals (Purohit, ¶ 164, FIG. 9 is a block diagram of an embodiment of a computer system 900 that may be used to implement the servers and clients used for the scheduling system. As shown in FIG. 9, system 900 includes a bus 908 that interconnects major subsystems such as one or more processors 910, a memory subsystem 912, a data storage subsystem 914, an input device interface 916, an output device interface 918, and a network interface 920), (Id., ¶ 24, Each resource 106 may correspond to a particular field service personnel or employee, and may include information related to the employee's skill, time of availability, coverage area (discloses personal records), and so on. The activities and resources may be provided to system 100 via numerous means, some of which are described below).

Regarding claim 10, Purohit anticipates the system of claim 1…
Purohit further discloses …wherein the at least one processor is further configurable to schedule tasks that do not conform with the desired scheduling weight if a daily schedule of the plurality of field professionals is not full (Purohit, ¶ 99, Any one of a number of heuristic selection schemes may be used to select the available time slots for inclusion in the set. These schemes may include an earliest first scheme, a resource loading scheme, a resource leveling scheme, and possibly others. In the earliest first scheme, the earliest available time slots are included in the set. This scheme may provide the fastest possible response time for the activity. In the resource loading scheme, time slots are selected such that the schedules for employees are filled to the extent possible, one employee at a time. If two or more qualified employees are available, the time slots for the employee with the most complete (i.e., filled-up) schedule are selected for inclusion in the set. And in the resource leveling scheme, time slots are selected such that the schedules for the qualified employees are evenly loaded, to the extent possible), (Id., Table 7, Table depicts an activity exclusion penalty weight (i.e. non-conforming task weight).

Regarding claim 11, Purohit anticipates the system of claim 1…
Purohit further discloses … wherein the at least one processor is further configurable to provide, using the network interface, to a field technician information reflecting an assignment of the first task  (Purohit, ¶ 164, FIG. 9 is a block diagram of an embodiment of a computer system 900 that may be used to implement the servers and clients used for the scheduling system. As shown in FIG. 9, system 900 includes a bus 908 that interconnects major subsystems such as one or more processors 910, a memory subsystem 912, a data storage subsystem 914, an input device interface 916, an output device interface 918, and a network interface 920), (Id., ¶ 25, Scheduling system 100 provides tools to organize and display the activities and resources, tools to enable efficient assignment and scheduling of activities based on the available resources, and mechanisms to optimize schedules to minimize overhead, improve utilization of the available resources, and enhance performance (e.g., increase customer satisfaction). The resultant schedules may be provided to the affected customers and employees).

Regarding claim 12, Purohit anticipates the system of claim 11…
Purohit further discloses …wherein the information reflecting the assignment of the first task includes details about a customer associated with the first task (Purohit, Fig. 3A, Figure depicts description window element 340 with customer details including account name), (Id., ¶ 92, The booking window may also be based on the importance of a customer (e.g., a privileged customer may get smaller time window)).

Regarding claim 13, Purohit anticipates the system of claim 11…
Purohit further discloses …wherein the information reflecting the assignment of the first task includes description of the first task (Purohit, Fig. 3A, Figure depicts description window element 340 with task description (e.g. replace the fan belt…)).

Regarding claim 14, Purohit anticipates the system of claim 11…
Purohit further discloses …wherein the information reflecting the assignment of the first task includes directional instructions to an identified location associated with the first task (Purohit, ¶ 27, Each activity is associated with a number of attributes that define the activity. In an embodiment, the attributes for an activity may include (1) the location where the activity is to take place (which may be identified using geocodes or longitude and latitude coordinates), (2) the skills, tools, and parts required to perform the activity, (3) time constraints, (4) the category and type defined for the activity, (5) the priority and status of the activity, and possibly others).

Regarding claim 15, Purohit anticipates the system of claim 11…
Purohit further discloses …wherein the at least one processor is further configurable to determine scheduling policies based on available resources and wherein generating the schedule is based on the scheduling policies (Purohit, ¶ 27, the time constraints for an activity includes a "no-sooner-than" (NST) time that is indicative of the earliest time that the activity may be performed, a "no-later-than" (NLT) time that is indicative of the latest time that the activity may be performed, and a duration expected to be required to perform the activity. These activity attributes are described in further detail below), (Id., ¶ 28, Each employee is also associated with a number of attributes that define the skills and availability of the employee as well as other parameters associated with the employee. In an embodiment, the attributes for an employee may include (1) the skills of the employee, (2) the tools and parts available to the employee (e.g., within the employee's accessible inventory), (3) the times during which the employee may be scheduled, (4) the service region(s) covered by the employee, and possibly others).

Regarding claim 16, Purohit anticipates a method for scheduling tasks to field professionals, the system comprising: processing a set of requests reflecting demand for on-site services, wherein the set of requests is associated with one or more task types (Purohit, ¶ 68, FIG. 3A also shows an Unplanned Activities frame 360 used to display activities in the service region that are not assigned and scheduled, in accordance with an embodiment of the invention. Frame 360 displays a "tree control" in which the highest level includes a number of folders 370 (e.g., Pending Field Engineer Activities) for different types of pending activities. Each pending activity folder 270 includes zero or more unplanned activities 272 categorized under that activity type);
obtaining availability data indicative of an availability of a plurality of field professionals to perform on-site services (Id., ¶ 21, FIG. 1 is a diagram of a simplified view of a scheduling system 100 capable of implementing various aspects of the invention. System 100 receives information for activities 104 (e.g., for a number of customers) and is also provided with information for resources 106 (e.g., associated with a number of field service personnel or employees). Each activity 104 may specify a particular task to be performed and the location and times at which the task may be performed. Performance of an activity may require a particular skill, a particular set of tools and parts, and possibly other requirements, which are all typically specified by the activity. Each resource 106 may correspond to a particular field service personnel or employee, and may include information related to the employee's skill, time of availability, coverage area, and so on. The activities and resources may be provided to system 100 via numerous means, some of which are described below));

    PNG
    media_image1.png
    221
    575
    media_image1.png
    Greyscale

obtaining skills data indicative of capabilities the plurality of field professionals with respect to the one or more task types (Id., ¶ 28, Each employee is also associated with a number of attributes that define the skills and availability of the employee as well as other parameters associated with the employee. In an embodiment, the attributes for an employee may include (1) the skills of the employee, (2) the tools and parts available to the employee (e.g., within the employee's accessible inventory), (3) the times during which the employee may be scheduled, (4) the service region(s) covered by the employee, and possibly others. These employee attributes are described in further detail below), (Id., ¶ 67, An Apply Skill button 334c may be used to invoke an Assignment manager and refresh the Gantt chart with the details of employees returned by the Assignment manager. Employees may be restricted by matching the skills of the employees and the skills required for an activity);
obtaining input from a client device, the input indicating a goal associated with at least one task type of the one or more task types (Id., ¶ 43, Table 3 lists various parameters that may be selected (i.e., configurable) for appointment booking system 112, optimizer 114, and the contract scheduler. A check mark in the ABS, Opt, or CS column indicates that this parameter may be provided to, and considered by, that module in performing the supported functions. Again, fewer, additional, and/or different parameters may also be provided, and this is within the scope of the invention. Some of these parameters are described in further detail below TABLE-US-00003 TABLE 3 ABS Opt CS User Input Parameters to Module Preferred date range for appointment Fixed time window where this activity has to be performed Flag to insert this activity with/without limited disruption), (Id., ¶ 133, A cost is then computed for the original schedule, which may correspond to the originally booked appointments, at step 716. This cost is a function of a number of variables (or parameters) and their associated values (i.e., weights). The cost function may be defined to achieve one or more goals (discloses goals) (e.g., to minimize the cost of travel, overtime, and so on), and is described in further detail below);
generating, by applying a set of computer-readable instructions to the goal and data stored in at least one database, a scheduling weight for the at least one task type of the one or more task types (Id., ¶ 133, A cost is then computed for the original schedule, which may correspond to the originally booked appointments, at step 716. This cost is a function of a number of variables (or parameters) and their associated values (i.e., weights). The cost function may be defined to achieve one or more goals (e.g., to minimize the cost of travel, overtime, and so on), and is described in further detail below), (Id., Table 7, Table depicts a plurality of scheduling weights), (Id., ¶ 33, In one aspect, schedules are created from objects stored in the database, and the schedules are stored in processed form to a local storage. The use of a fast local storage (which may be implemented as a RAM) and the storage of the schedules in processed form expedite access of information in the schedules (e.g., for displaying and scheduling)), (Id., ¶ 166, In a distributed environment, the program codes and data may be stored on a number of computer systems and used by the processors of these system). 

    PNG
    media_image2.png
    241
    523
    media_image2.png
    Greyscale

	and generating a schedule for at least a portion of the plurality of field professionals based, at least in part, on the demand for on-site services, the availability data, the skills data, and the scheduling  weight (Id., ¶ 134, The schedule is then rearranged based on the rules and constraints, at step 720. The schedule may be rearranged using improvement heuristics, by trial-and-error, and any other mechanism. In rearranging the activities in the schedule, the current scheduled time for each activity may be ignored, and the expected duration for the activity and the appointment window are considered), (Id., ¶ 135, In rearranging the activities in the schedule, the constraints for employees are also considered. Thus, activities are assigned to qualified employees (e.g., with the proper skills, tools, and parts). Moreover, the activities are scheduled based on the availability of the employees, which may be affected by exceptions (e.g., personal time off, companywide holidays), (Id., Fig. 3A, Figure depicts frame 330 with schedule for field employees), (Id., Table 7, Table depicts a plurality of scheduling weights).

    PNG
    media_image3.png
    682
    982
    media_image3.png
    Greyscale



Regarding claim 19, Purohit anticipates the method of claim 16…
Purohit further discloses …wherein a first request associated with the first task is received after a second request associated with the second task (Purohit, ¶ 48, a queue 126 is maintained for optimizer 114 and is used to store data for new requests received when the optimizer is executing. Optimizer 114 may be paused at designated times to service the new requests in queue 126), (Id., ¶ 11, if a request to schedule a high-priority activity is received, the request may be placed in a queue. The optimization process may be paused (periodically or occasionally), at which time the requests in the queue may be processed. The high-priority activity may be inserted between activities for a particular resource in the schedule, without disrupting activities for other resources in the schedule).

Regarding claim 20, Purohit anticipates the method of claim 19…
Purohit further discloses … wherein the first task is associated with a first scheduling weight higher than a second scheduling weight associated with the second task (Id., ¶ 11, if a request to schedule a high-priority activity is received, the request may be placed in a queue. The optimization process may be paused (periodically or occasionally), at which time the requests in the queue may be processed. The high-priority activity may be inserted between activities for a particular resource in the schedule, without disrupting activities for other resources in the schedule), (Id., ¶ 27, Each activity is associated with a number of attributes that define the activity. In an embodiment, the attributes for an activity may include (1) the location where the activity is to take place (which may be identified using geocodes or longitude and latitude coordinates), (2) the skills, tools, and parts required to perform the activity, (3) time constraints, (4) the category and type defined for the activity, (5) the priority and status of the activity, and possibly others), (Id., ¶ 141, Each parameter may be associated with a respective weight. Constraints may be hard or soft).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Purohit in view of Nicholson et al., U.S. Publication No. 2017/0200220 [hereinafter Nicholson].

Regarding claim 7, Purohit discloses the system of claim 1…
Purohit further discloses …wherein the at least one processor is further configurable to determine the skills data… of the plurality of field professionals (Purohit, ¶ 164, FIG. 9 is a block diagram of an embodiment of a computer system 900 that may be used to implement the servers and clients used for the scheduling system. As shown in FIG. 9, system 900 includes a bus 908 that interconnects major subsystems such as one or more processors 910, a memory subsystem 912, a data storage subsystem 914, an input device interface 916, an output device interface 918, and a network interface 920), (Id., ¶ 24, Each resource 106 may correspond to a particular field service personnel or employee, and may include information related to the employee's skill, time of availability, coverage area, and so on. The activities and resources may be provided to system 100 via numerous means, some of which are described below).
While suggested, Purohit does not explicitly disclose …based on ranking associated with customers' feedback…
However, Nicholson discloses… …based on ranking associated with customers' feedback… (Nicholson, ¶ 35, The customer management system 100 may also permit the client to customize his support services 116, as shown in more detail in FIG. 9. When the client interacts with customer support 116, the client profile data and troubleshooting history is made available to the customer service representative. Following each interaction with a customer service representative, the client is prompted to rate the experience. If a certain agent has received higher ranking by a particular client than other agents have, the client device 205 and provider server 210 will preferably route that client to that agent if available. When the client initiates an interaction, the client is presented with one or more customer service representatives 902 where each representative shows their previously ranking (by the particular client and/or a global ranking). The system 100 may present only customer service representatives 902 who have been previously ranked as 4 or 5 stars by the client. If none of the agents previously ranked as 4 or 5 stars by the client are available, the system may propose agents which have an average ranking of 4 or 5 stars by other client community members with similar profile data as the client).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the field professional and scheduling elements of Purohit to include the customer feedback and ranking elements of Nicholson in the analogous art of remotely managed customer service systems.
 The motivation for doing so would have been to “improv[e] a customer management system” in part by “…determining a monthly budget based on a duration between the present time and the time associated with the one of said financial goals” (Nicholson, ¶ 5) wherein such improvements would benefit from Purohit’s method for optimizing a schedule using a cost function [Nicholson, ¶ 5; Purohit, ¶ 10].

Regarding claim 17, Purohit discloses the method of claim 16…
While suggested, Purohit does not explicitly disclose … the method further comprising: obtaining historical data associated with past demand for the task types, and wherein generating the schedule for the plurality of field professionals is further based on a prediction of demand associated with the received historical data
However, Nicholson discloses …the method further comprising: obtaining historical data associated with past demand for the task types, and wherein generating the schedule for the plurality of field professionals is further based on a prediction of demand associated with the received historical data (Nicholson, ¶ 35, The customer management system 100 may also permit the client to customize his support services 116, as shown in more detail in FIG. 9. When the client interacts with customer support 116, the client profile data and troubleshooting history is made available to the customer service representative. Following each interaction with a customer service representative, the client is prompted to rate the experience. If a certain agent has received higher ranking by a particular client than other agents have, the client device 205 and provider server 210 will preferably route that client to that agent if available (discloses scheduling based on historical data)), (Id., ¶ 29, With reference to FIG. 6C, the KPI 104 may be initially based on suggested goals by the profile engine 102 based on goals set by people similar to the client 680. The more the client personalizes the customer profile data, the more accurate the KPI 104 becomes. The real-time temperature may be calculated based on one or more of at least: (1) agreed short and long term goals; (2) balancing goals with cash flow to reach a reasonable monthly target; (3) breaking down the monthly budget into a daily expected financial position taking into account forecasted cash flow events; and (4) displaying the difference between the actual financial position and expected position in the form of a temperature (discloses forecasted demand)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the field professional and scheduling elements of Purohit to include the historical data and demand prediction elements of Nicholson in the analogous art of remotely managed customer service systems for the same reasons as stated for claim 7.

Regarding claim 18, Purohit discloses the method of claim 16…
While suggested, Purohit does not explicitly disclose …the method further comprising: obtaining environmental data indicative of future events that affect completion of tasks, and wherein generating the schedule for the plurality of field professionals is further based on the environmental data
However, Nicholson discloses …wherein the method further includes receiving environmental data indicative of future events that affect completion of tasks, and wherein generating the schedule for the plurality of field professionals is further based on the environmental data (Nicholson, ¶ 31, The dashboard 110 may also provide the client with a scenario sandbox 706 that allows the client to forecast different scenarios without committing to a course of action. Scenarios are compared to the current plan and the interface presented has levers and dials which allow the client to simulate hypothetical changes, such as salary increases, purchasing a more expensive vehicle, market fluctuations, or having additional children, and to see how these hypothetical changes impact financial choices and events. For example, increasing a salary increases the credits to one's bank account and therefore the daily amount 720 that the client may spend can increase. This may result in the color of the temperature indicator 610 being closer to the color green than it is to the color red. Alternatively, a cash saving goal 108 may be reached sooner with the higher salary. This may be represented by sliding the graphical representation of the goal on the plan financial position line 602 of the KPI towards the present time 650. The dashboard 110 presents news and relevant information 708 that provides a personalized stream of content and may comprise personally relevant financial news from local and global sources. This information may be obtained from the profile engine 102. Some of the content may be exclusive to the customer management system 100. The dashboard 110 may also present tips 710 that are generated by social analytical engines and crowd-sourced questions (discloses environmental data indicative of future events)), (Id., ¶ 35, If none of the agents previously ranked as 4 or 5 stars by the client are available, the system may propose agents which have an average ranking of 4 or 5 stars by other client community members with similar profile data as the client (discloses scheduling based on environmental data)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the field professional and scheduling elements of Purohit to include the environmental data based scheduling elements of Nicholson in the analogous art of remotely managed customer service systems for the same reasons as stated for claim 7.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Purohit in view of Smith et al., U.S. Publication No. 2014/0236663 [hereinafter Smith].

Regarding claim 9, Purohit discloses the system of claim 1…
Purohit further discloses …wherein generating the at least one desired scheduling weight includes … determine the at least one desired scheduling weight for… (Purohit, ¶ 133, A cost is then computed for the original schedule, which may correspond to the originally booked appointments, at step 716. This cost is a function of a number of variables (or parameters) and their associated values (i.e., weights). The cost function may be defined to achieve one or more goals (e.g., to minimize the cost of travel, overtime, and so on), and is described in further detail below).
While suggested, Purohit does not explicitly disclose …using artificial intelligence (Al) to… increasing throughput.
However, Smith discloses …using artificial intelligence (Al) to… increasing throughput (Smith, ¶ 76, The analytics engine (30) may also apply one or more operations for generating insights based on extracted information. These may include semantic operations (for example analysis of an article that a target has read), weighting of content, fuzzy logic operations, artificial intelligence, and so on. Also, the platform may enable: site behavior profiling (e.g. click path analysis, purchase patterns analysis); collaborative filtering ("people who have behaved like you were more likely to perform some specified activity"); and keyword search of content), (Id., ¶ 205, the computer system enables accurate sales forecasting, which is important for managing growth and risk. Worldwide, sales leaders, have reaffirmed that their top priority is to increase their sales effectiveness (56.3 percent) followed by increased revenues (51.9 percent) (Accenture, and CSO Insights, 2012 Study &gt;250 respondents USD $1 B in sales). The definition of sales effectiveness and the ensuing strategies and tactics that organizations take to achieve it can vary considerably. For many sales effectiveness means improving sales productivity and quota attainment).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the field professional and scheduling elements of Purohit to include the artificial intelligence and improved throughput elements of Smith in the analogous art of providing workflows integrating computer network resources.
The motivation for doing so would have been to improve sales forecasting in part by “reducing the sales cycle or the cost of making a sale” (Smith, ¶ 205) wherein such improvements would benefit from Purohit’s method for optimizing a schedule using a cost function [Smith, ¶ 205; Purohit, ¶ 10].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edinger et al., U.S. Publication No. 2002/0194047, discloses an end-to-end service delivery process.
Byrne, U.S. Publication No. 2004/0030611 discloses, a collaborative commerce hub.
Wetzer et al., U.S. Publication No. 2009/0006169, discloses identification, categorization, and integration of unplanned maintenance, repair and overhaul work on mechanical equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624